tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c nov uniform issue list tep ra th legend taxpayer a ira x ira y individual b company c amount a amount d date date date date date date dear this is in response to a letter dated submitted on your behalf by your authorized representative supplemented by a letter dated submitted by your authorized representative and your e-mail dated page of in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that she received a distribution from ira x totaling amount a intending to roll over amount d a portion of amount a she asserts that her failure to accomplish a rollover of amount d from ira x within the 60-day period prescribed by sec_408 was due to her responsibilities as a caregiver for her husband individual b and her own serious medical_condition during the 60-day rollover period which together impaired her ability to handle her financial affairs on date taxpayer a contacted company c and authorized a complete distribution from ira x of amount a taxpayer a intended to roll over amount d to another ira the following day on date taxpayer a’s husband individual b had surgery and taxpayer a began a protracted period as individual b’s primary caregiver three days after the surgery on date taxpayer a received a check from company c for amount a taxpayer a deposited the check in her non-ira bank account planning to complete the rollover within the 60-day period while still functioning as individual b’s primary caregiver taxpayer a began to suffer from serious medical symptoms of her own on date close to the end of the 60-day period taxpayer a was diagnosed with a life-threatening medical_condition for which she underwent surgery on date shortly after the end of the 60-day period on date nine days after her surgery taxpayer a deposited amount d into ira y based on the facts and representations you request a ruling that the internal_revenue_service the service waive the day rollover requirement with respect to amount d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if page of i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount d was caused by her responsibilities as caregiver to her husband individual b and her own serious medical_condition which was diagnosed during the 60-day rollover period together these circumstances impaired her ability to handle her financial affairs page of therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the rollover of amount d into ira y provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the deposit of amount d into ira y will be considered a valid rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact id se t ep ra t4 jat please address all correspondence to sincerely yours aba kev 'e employee_plans technical group manager enclosures deleted copy of ruling letter notice of intention to disclose
